                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE
                              )
LIBERTARIAN PARTY OF          )
NEW HAMPSHIRE,                )
                              )
       and                    )
                              )
JO JORGENSON                  )
                              )
       and                    )
                              )
SPIKE COHEN,                  )
                              )
       and                    )
                              )
DARRYL PERRY,                 )
                              )
       and                    )
                              )
JUSTIN O’DONNELL              )
                              )
       and                    )
                              )
ZACK DUMONT                   )
                              )
       and                    )
                              )
ANDREW OLDING,                )
     Plaintiffs,              )
                              )
       v.                     )        Civil Case No.: 1:20-cv-00688
                              )
GOVERNOR CHRISTOPHER T.       )
                 SUNUNU       )
In his official capacity as   )
Governor of the               )
State of New Hampshire        )
                              )
       and                    )
                              )
WILLIAM GARDNER,              )
in his official capacity as   )
Secretary of State of the     )
State of New Hampshire,       )
        Defendant             )
                              )



                                   1
 ASSENTED TO MOTION TO EXTEND PAGE LIMIT FOR REPLY MEMORANDUM


               NOW COMES the Plaintiff and state as follows:


         1.    Plaintiffs are filing this Memorandum in response to Defendants’ 29 page


         Objection.


         2.    Plaintiff requires additional pages beyond the 10 page limit contained in


         Local Rule 7.1 for Reply Memorandums (assuming it is applicable to injunction


         hearings) to respond to the arguments contained in the Defendants’


         Memorandum.


         3.    The Defendants have no objection to the granting of this motion.


                                                        Respectfully submitted,


                                                        Libertarian Party of
                                                         New Hampshire

                                                        By It’s attorneys,

                                                        Backus, Meyer & Branch, LLP

Dated:         7/13/20                           By:          /s/ Jon Meyer
                                                        Jon Meyer, NH Bar # 1744
                                                        116 Lowell Street, P.O. Box 516
                                                        Manchester, NH 03105-0516
                                                        603-668-7272
                                                        jmeyer@backusmeyer.com




                                             2
                              CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing has been delivered electronically, via
ECF/NexGen, this 13th day of July, 2020 to all counsel of record.

                                                 /s/ Jon Meyer
                                                 Jon Meyer




                                            3
